Name: Commission Regulation (EEC) No 1390/80 of 1 June 1980 fixing the import levies on milk and milk products and on beef and veal
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 1 . 6 . 80 Official Journal of the European Communities No L 136/ 1 I (Acts whose publication is obligatory) COMMISSION REGULATION (EEC) No 1390/80 of 1 June 1980 fixing the import levies on milk and milk products and on beef and veal Whereas these levies must be made liable to retroac ­ tive adjustment as a result of the Council 's decisions on prices for the 1980/81 milk year, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ('), as last amended by Regulation (EEC) No 1761 /78 (2), and in particular Article 14 (8) thereof, Having regard to Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organization of the market in beef and veal (3), as last amended by Regulation (EEC) No 2916/79 (4), and in particular Article 12 (8) thereof, Whereas the Council has not yet definitely fixed the prices applicable for the new marketing year in the beef and veal and milk and milk products sectors ; whereas, in order to prevent a hitch of continuity in the levy schemes that would cause serious distur ­ bances on the markets, it is necessary, pending the Council 's decision on the matter, to fix levies on the basis of the data used up to 31 May 1980 ; HAS ADOPTED THIS REGULATION : Article 1 1 . The amounts of the levies specified in Article 1 4 (2) of Regulation (EEC) No 804/68 and in Article 12 (8) of Regulation (EEC) No 805/68 applicable on 31 May 1980 shall continue to be applied from 1 June and 2 June 1980 respectively. 2 . These amounts shall be liable to adjustment as a result of the decisions of the Council on prices for the 1980/81 milk year. Article 2 This Regulation shall enter in to force on 1 June 1980 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 1 June 1980 . For the Commission Finn GUNDELACH Vice-President (&gt;) OJ No L 148, 28 . 6. 1968, p. 13 . (2) OJ No L 204, 28 . 7. 1978, p. 6 . P) OJ No L 148, 28 . 6 . 1968 , p. 24 . {*) OJ No L 329, 24. 12. 1979, p . 15.